Title: To George Washington from William Heath, 13 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands February 13th 1782.
                  
                  A day or two since I was informed that a large number of arms, (said) seven or eight thousand stand, were brought from the eastward and lodged in stores on the bank of the river at Claverack, and there left without guard or direction that I can hear of. General Schuyler passing that way, apprehending they were in some danger, from the character of the people in the vicinity on the other side of the river, obtained a militia guard until a guard could be sent by colonel Reid from Albany, which has been done.  As soon as I was advised of the matter, I directed colonel Hughes to remove the arms to Fishkill immediately as I think for several reasons it is both impolitic and unsafe to trust them at Claverack.  By whole order, or why they were sent there, I do not know, perhaps it was thought the best route of transportation.
                  The officers are growing very uneasy respecting their rations.  The price of the ration by the contract is nine pence half penny Pennsylvania currency—Mr Sands charges four pence half penny for the jill of rum, four pence half penny for the pound of beef, two pence for the bread—This makes eleven pence without the small articles, so that the subaltern who is entitled to two rations, cannot receive more than one and a half.  I have written the financier on the subject by this post.  The officers cannot conceive why they should be charged more than mr Morris gives, or they are to receive.  I request your Excellency will please to give it such consideration as you may think it deserves.  It certainly will be productive of great uneasiness if allowed to continue as at present.
                  By the contract for the northern district, the contractors are not obliged to keep any provisions on hand from the situation of some of the posts, and at particular seasons the difficulty of access to them, whereby they will be put to extreme hazard only some reserves of provisions are kept on hand, I have desired the contractors to provide accordingly—they are equally with me, convinced of the necessity I have mentioned it to mr Morris hope he will approve of it, and that it will also meet your Excellency’s approbation.  It was a measure which I dared not omit, as it might occasion the loss of some of the posts.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               